Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154434 & (75)(77)(81)                                                                                     Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  STATE FARM MUTUAL AUTOMOBILE                                                                        Richard H. Bernstein
  INSURANCE COMPANY,                                                                                         Joan L. Larsen
           Plaintiff,                                                                                     Kurtis T. Wilder,
  v                                                                 SC: 154434                                        Justices
                                                                    COA: 319710
                                                                    Kalamazoo CC:
  MICHIGAN MUNICIPAL RISK                                           2012-000202-CK
  MANAGEMENT AUTHORITY,
           Defendant-Appellant/
           Cross-Appellee,
  and
  QBE INSURANCE CORPORATION,
           Defendant/Third-Party
           Plaintiff-Appellee/Cross-Appellant,
  v
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Third-Party-Defendant,
  and
  SECRETARY OF STATE, WHITNEY GRAY,
  MARTIN BONGERS and WILLIAM JOHNSON,
             Third-Party-Defendants.
  ___________________________________________/

         On order of the Court, the motion to consolidate is DENIED. The application for
  leave to appeal the August 30, 2016 judgment of the Court of Appeals and the application
  for leave to appeal as cross-appellant are considered. It appearing to this Court that the
  case of Bazzi v Sentinel Insurance Company (Docket No. 154442) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present applications for leave to appeal, we ORDER that the applications be held in
  ABEYANCE pending the decision in that case.

        The motion to strike remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 17, 2017
         a0510
                                                                               Clerk